Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161863
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161863
                                                                    COA: 354242
                                                                    Wayne CC: 89-014735-FC
  MACK TIGGART,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 29, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2020
           s0909
                                                                               Clerk